Case: 19-50181      Document: 00515151801         Page: 1     Date Filed: 10/09/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                 United States Court of Appeals
                                                                          Fifth Circuit


                                    No. 19-50181                        FILED
                                  Summary Calendar                October 9, 2019
                                                                   Lyle W. Cayce
                                                                        Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

TAMARIS LEE WEAVER, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:18-CR-131-1


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Tamaris Lee Weaver, Jr., appeals his guilty plea conviction for
possession of a firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1).
Relying on United States v. Lopez, 514 U.S. 549 (1995), and National
Federation of Independent Business v. Sebelius (NFIB), 567 U.S. 519 (2012), he
argues that § 922(g)(1) unconstitutionally extends federal control over the non-
commercial possession of a firearm. Weaver concedes that his argument is


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50181     Document: 00515151801        Page: 2   Date Filed: 10/09/2019


                                     No. 19-50181

foreclosed by circuit precedent, and he raises the issue to preserve it for
Supreme Court review.
      The Government has filed an unopposed motion for summary affirmance
and an alternative request for an extension of time to file its brief.          The
Government asserts that the parties agree that, under circuit precedent,
Weaver’s challenge to the constitutionality of § 922(g) is foreclosed. Summary
affirmance is proper where, among other instances, “the position of one of the
parties is clearly right as a matter of law so that there can be no substantial
question as to the outcome of the case.” Groendyke Transp., Inc. v. Davis, 406
F.2d 1158, 1162 (5th Cir. 1969).
      “This court has repeatedly emphasized that the constitutionality of
§ 922(g)(1) is not open to question.” United States v. De Leon, 170 F.3d 494,
499 (5th Cir. 1999). In United States v. Rawls, 85 F.3d 240, 242 (5th Cir. 1996),
we rejected a challenge to the constitutionality of § 922(g)(1), finding that
neither the holding nor the reasoning in Lopez constitutionally invalidates
§ 922(g)(1). See also United States v. Alcantar, 733 F.3d 143, 146 (5th Cir.
2013) (concluding that NFIB did not overrule this court’s precedent as to the
constitutionality of § 922(g)(1)).
      In view of the foregoing, the Government’s motion for summary
affirmance is GRANTED.          The Government’s alternative motion for an
extension of time to file a brief is DENIED. The judgment of the district court
is AFFIRMED.




                                          2